OFFICE    OF   THE   ATTORNEY     GENERAL      OF     TEXAS
                                      AUSTIN




Hon. Tom L. Hartley
Crlmlnal Dlatrlat   Attornq
Bdlnbure, Toxa6
Dear Sir:




            We harr ouof~11~   oonaido
the  opinion of thlr dapartlsn
'se oopy 1x1 part iron rour roq
                                                           *II Independent
                                                          rangement    heretofore
       lmplojred an    lx                               praiaal of properties
       within the                                       Allen Independent
       School Diet                                      tlve munlolpalltles
       a8 inror=t                                       l to the   rerpaotlre
                                                         equitable     equallza-


                                               Sohool   Dlstriot     1s an




                            lty      limits   of the City of k!cAllen but
                                   The 3oard or Trustees      or the hkAllen
                              001 3istrict      and the City Comission       of the
                             n have felt    that it would be to the public
        interest     ror the sme three men to serve as the board of
        equalization       for both the City and the Sohool 3lstrlot,
        the City alone however compensating              the members of said
       sbgzdt,l’g     itoh,e r services.      The board would sit at the
                           i 0th the City and the Sohool Dlstrlot,
       rendering      however separate       reports   to each municipality.
                                                                                                               41‘

Hon. Tom L. Eartloy,                        page 2


                   “Throw         queotlono            are    Frromted              to you for    wmfmr:
             w IRS’8    Uador the prorloloao    of Artlolo 1066B oan the
      Cltr we  56    l loma board of rquallzrtlon    a8 the Sohool
      Dlatrlrt    whom the Cltf rnd the Sohool Diotrlot      haro
      lrparate tax looooo~ro and oollrotoro?
                   t 10 Art1018 1066B uaoonotltutional   in the
      right “YE.
             0       40, Art. 16 or the Conrtltution   whloh oeyo
      no peroon, with cutoin rrorptiona,    ohall hold or rroroioo
      8t thr oaao time, more than one oiila8    of 8molunwnt.
              “TAIRD: Ii it lo your oplnlon that Art. 10668 oa bo
      uood o-f        thr mualolpallty   (the City la thlo oaoo)
      entlrru wlthln the boundary oi l larger nrualolprllty
      (the So&o1 Dlotrlot)      llro uaoo tho au8 tax aaoooaor and
      oolleoto?    aa the larger aualoipolity~   would an rrraqomont
      a@ horotoforu outlined     whore both the City and Sohool
      Dlrtrlot    use the lom thxoo 1108 lo lea b o rof o tho boa-68
      or lqwlltrtlon     tar both thk City UM Eohool I]lotrlot,
      tho City paylag them ior tholr oa~loeo,        ooartltuto o
      rlolatlon    of SOO. 40, hrt. 16 of the Conotltution? It lo
      my undorotandlng that ln your oplnlon No. O-3175 you held
      that the City of Amarlllo snd thr knarlllo        Indrpeadmt
      School Xotrlct     oould uoe thr OaW thrro maa a0 a Board
      oi Equallzatlon    Sor both aunloipalltleo    whllm you oaem
      to hold t.h? oontrary ln your oplnlon No. O-3721..
            Ue anower your tire: qurrtlon la thm negrtlrr             ror wo
believe       lo ‘ipyarent
              it              from roadlng Artlolo 1066b that It wao
the intentlon:of      the Legiolaturr      &hat a muniolpallty   or dlotrlot
lootfed   wlthln    another   aunlolpality    or dlotrlot   in llecltlng to
utilize   the service0      of the Tax ,88es6or,     3osrd or :quellz6tion,
~34 Tax Collector       Or suo:~ other munlol?ality         or dlstrlot       mst
use    the entire   services    of tte orrioers       end board end nst merely
thl. rerrloe     cf OnG   of them.      'Se prorlslozs    tkro.J:hout      thlr
artlclr    reter   to tte utlLl.zat!on       of the serrloes     of the orrlcers
sni board conJunot:yely;          there 1s not the ell&htest          lntlcr.tlon
th:1:, the services     or one of tli6 orfloers        or bO6rd my be used
bnl    not tho.ss Of the Oth6rF.          TLe language quoted below from
irtlole    1065b well     substantiate8      thlo lnfsrenoc:

                   -Any     .     .    . munlolpallty              or dlotriotlr. the State or
      Tex60,            located            bntlrely       within thb boundarleo      ot another
      Wnlolpality                     or    dlotriot         1s Persby empowered,    to authorize,
      by orllnmoe                     or    rcsolutlon,           tEe    ?ar        :sscss~r,    ?oarl    of
          ,I>lti6LiXl                 62      Te~i    COl?CCt;Z         2,’   the     Z'URIOl;:ei!tje    1::
                                                                                42

non.   Tom L. Hartlap,      paga    3



       which it is    looated      to   not   as Tu   Aaaa~~aor,   Board   of
       Equalization   and Tax Collaotor  raapeotiraly  for tha
       munioipalitp   or diatriot  so availing  it88ir 0rtM
       aarrloar   of 8da orrloora and Board or Equalization.
              “The property     in said       muniolpality   or dlatrlot
       utlllabg    tha    la r r io a ofa auoh Aaaaaaor,  Board or
       Lqualizatioa      and Collaotor     shall ba aaaaaaad at the
       rams value as it is aaaaaaad ror taxing purposes by
       tha munloipallty   or dlatriot  tha larrloaa or whose
       offloara   and Board of Equalization  lr a being utlllzad.
              qhan tha ordlnanoa or resolution         la paaaad making
       lrallabla   thalr   aarfloaa,    said ~aaaaor     shall aaaeaa
       the taxes for and parfona the dutlw           oi TU Asaoaaor
       for tha munlolpallty       or dlatrlat   so arallln6    ltaalr
       of his larrloraj     tha said Boar4 Of EquallzatlOn          shall
       aot as and perform tha dutlaa oi a Board or Equalization
       for said munlrlpallty        or dlatrlot  so availing     it80ir OS
       its aarvloaa,     and said Collector     ahall aollaot     the taxes
       and aaaaaemants ior,       and turn over as soon aa rollaotad
       to the dqoosltory      of said mnlolpallty      or dlstrlot      or
       to auoh other authority        as la authorlzad    to raoalta auoh
       taxes and assessments,      all taxes or money, so oolleotad,
       and shall    perform the duties or Tax Cobleotor    ot said
       munlolpallty    or dlatrlot    so availing ltaelt or his
       aarrloaa.
              “In all mattara partalnlng to auoh aaaaaamanta and
       oollrotlona   tha said Tu Aaaaaaor, Board of Bquallzatlon
       and Tax Colleotor shall ba, and hereby are, authorized
       to aot as and shall perform respectlvcly th6 duties of
       Tax Assessor,  Board or Equalization and Tax Collbotor of,
       end according to the OrdlnsncbS end rbSO1UtlO5S Of th6
       inunioipality or district 80 availing itselr 0r their
       8ervlc68, 6nd according to lw."

             The Legislature In the energency C1SUS6 0r the act
COdlflbd as Article lG6Ob provid6S that ov6rlap;ing dlstriots
and munlolpelltl6s with separate assessins and ooll6cting
6gO5OibS h~v6 caused hardship        and confusion     and added to the
expensa of assessing     and oolleotlng,      and t.tis aot was to
rbllbV6  auoh OOllditiO5S.    Yerely     using the eOrViO68 or one
0r  the 0rricara   or board 0r another district         or munlolpa!.lty
would b6 no r61lef to the 005fUSbd situation, in iact,              it would
cause greater confusion.      It 1s only the utl1izetion of the
ssrvioes 0r all th6 0rfic6rS End board by such municipality
Or tiztrict WLiCii ilou-? brin; eb0;lt t!.e deflred r6:suJ.t.
                                                                      43

Mon. Toa t.   Eartlay,   pc.sa I


            Too hots r0cwt0a that we furnlah roop this oplnlon
by Juan ).     Is believe    8hat tba an8wu ro bats &Iran to your
first  quoatloa   8t the prorOut tlaa at lwat     raadarl  moot our
lna vuia 8b* g other quo8~lonr luedt~ti ia rour raqtboaL
CLom?ora, wa uo onJy raadorlag an opl8loa upon 1ho fltat
rrbmlrtr4 qrua@loa~ and lr you 1tl11 dorln        an opinloa upon
&ho other ~rurtlon,       ploaro drlar   aa6 vo rarll bo (lad to
r ea 4 ao ur
          r lplaloa tbaroon.